IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 656
                                           :
EX OFFICIO MEMBERSHIP FOR THE              : SUPREME COURT RULES
SUPREME COURT RULES                        :
COMMITTEES                                 : DOCKET
                                           :


                                        ORDER

PER CURIAM


         AND NOW, this 19th day of December, 2014, representation is hereby provided

for a member of the Pennsylvania Association of Court Management to serve as an ex

officio member on the Civil Procedural Rules Committee, Criminal Procedural Rules

Committee, Domestic Relations Procedural Rules Committee and Minor Court Rules

Committee.

         Representation is hereby provided for the Prothonotaries of the Supreme Court,

the Superior Court and the Commonwealth Court, or their designees, to serve as ex

officio members on the Appellate Court Procedural Rules Committee.

         Representation is hereby provided for a member of the Office of Children of

Families and the Courts and the Juvenile Court Judges’ Commission to serve as ex

officio members on the Juvenile Court Procedural Rules Committee.